Title: From Benjamin Franklin to Jean de Neufville & fils, 4 September 1781
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen
Passy, Sept. 4. 1781
I received the Letter you did me the honour of writing to me dated the 30th. past, acquainting me that Capt. Gillon is gone without the Goods, and of the Difficulties you meet with respecting two Vessels that were engag’d to carry them under his Convoy; upon which you desire my Directions.— The whole Affair of that enormous Purchase was a Deceit and grievous Imposition put upon me, to force me into an Expence of which no Idea was given me, & for which I was not provided. I undertook originally for as much Goods only as his Ship could well carry, and not for two Shiploads more. I am sorry however that the Affair has been so miserably manag’d for the Service of the States, by those who conducted it. I shall pay the Bills that I accepted punctually as they become due, but this is all the Part I intend to take in the Affair. I had no Concern or Participation in the hiring of those Vessels, and being totally unacquainted with such Business, I can give no prudent Directions about the future Proceedings. Mr Adams is upon the Spot, has full as much right to direct as my self, and understands Affairs of that nature much better; I therefore wonder at your sending so far for Orders, to the Loss of so much time. I am nevertheless, with great Regard, Gentlemen,
Messrs. Jean de Neufville & Son
